ACCEPTED
                                                                          03-15-00468-CR
                                                                                  8341023
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                   12/22/2015 11:50:34 AM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK


                      No. 03-15-00468-CR
                                                          FILED IN
                                                   3rd COURT OF APPEALS
          IN THE COURT OF APPEALS FOR            THEAUSTIN, TEXAS
      THIRD JUDICIAL DISTRICT OF TEXAS,           12/22/2015
                                                 AT   AUSTIN 11:50:34 AM
                                                     JEFFREY D. KYLE
                                                           Clerk
            Matthew Devere Warfield, Appellant
                                 v.
                 The State of Texas, Appellee
 On Appeal from the 22nd District Court of Hays County in Cause No.
      CR-14-0882, the Honorable Gary Steel, Judge Presiding


  Motion for Extension of Time To File
      Appellant’s Brief on Appeal

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Matthew Devere Warfield, Appellant in the

above styled and numbered cause, by and through John G.

Jasuta, his undersigned attorney of record, and respectfully enters

this “Motion for Extension of Time to File Appellant’s Brief on

Appeal,” and in support of such Motion would show the Court:

                                 I

    Appellant was convicted of the offenses of Evading Arrest

(Count I), Aggravated Assault with a Deadly Weapon (Count II) and
Tampering with Physical Evidence (Count III).         Appellant was

sentenced to confinement for twenty (20) years in Count I, forty

(40) years in Count II, and fifteen (15) years in Count III. The trial

court imposed sentence on July 16, 2015. Motion for new trial

and Notice of Appeal were timely filed with the clerk of the trial

court.

                                  II

     The deadline for filing Appellant’s Brief with the Court is 23rd

of December, 2015. The undersigned makes this request because

the issues presented by this multi-count case are complex and

intertwined and have, therefore, required additional study and

research. This additional research and study require additional

time.

                                 III

     Said attorney would further show that, due to scheduling

commitments already in place, he will require an additional forty-

five (45) days in which to complete the research and prepare




                                  2
Appellant’s Brief on Appeal. This is Appellant’s first request for an

extension of time in which to file his brief.

                              Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his “Motion for Extension of Time to File

Brief on Appeal,” and Order that the deadline for filing such be

extended an additional forty-five (45) days, until February 8, 2016,

or until such time as set by this Court.

                             Respectfully submitted,


                             __________________________________
                             John G. Jasuta
                             Attorney at Law
                             1801 East 51st Street, Suite 365-474
                             Austin, Texas 78723
                             eMail: lawyer1@johngjasuta.com
                             Tel. 512-474-4747
                             Fax: 512-532-6282
                             State Bar No. 10592300
                             Attorney for Appellant




                                  3
         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 376 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
December 22, 2015, a true and correct copy of the above and
foregoing “Motion for Extension of Time to File Appellant’s Brief on
Appeal” was transmitted via the eService function on the State’s
eFiling portal, to Kathleen Arnold (kathleen.arnold@co.hays.tx.us),
counsel of record for the State of Texas.



                             ______________________________________
                             John G. Jasuta




                                 4